           Case
           Case:1:15-cv-00311-BLW
                 18-35206, 04/24/2019,
                                    Document
                                       ID: 11275136,
                                               50 Filed
                                                     DktEntry:
                                                        04/24/19
                                                               33-1,Page
                                                                     Page11ofof55



                              NOT FOR PUBLICATION                            FILED
                                                                              APR 24 2019
                       UNITED STATES COURT OF APPEALS
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


ESTATE OF JAMES LEE DIMAGGIO                       No.    18-35206
and LORA DIMAGGIO ROBINSON,
                                                   D.C. No. 1:15-cv-00311-EJL
                Plaintiffs-Appellants,

 v.                                                MEMORANDUM*

UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.


                      Appeal from the United States District Court
                                for the District of Idaho
                       Edward J. Lodge, District Judge, Presiding

                        Argued and Submitted February 4, 2019
                                 Seattle, Washington

Before: IKUTA and CHRISTEN, Circuit Judges, and CHOE-GROVES,** Judge.

      Plaintiffs-Appellants, the Estate of James Lee DiMaggio (Estate) and Lora

DiMaggio Robinson (Robinson), appeal the district court’s dismissal of their

wrongful death claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. “We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
          Case
          Case:1:15-cv-00311-BLW
                18-35206, 04/24/2019,
                                   Document
                                      ID: 11275136,
                                              50 Filed
                                                    DktEntry:
                                                       04/24/19
                                                              33-1,Page
                                                                    Page22ofof55



review a dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) de novo.”

Pareto v. Fed. Deposit Ins. Corp., 139 F.3d 696, 698–99 (9th Cir. 1998). We

reverse the district court’s dismissal of Plaintiffs’ wrongful death claim and

remand for further proceedings.

      James Lee Dimaggio (DiMaggio) was shot and killed by FBI agents.

DiMaggio is survived by his sister Robinson. Plaintiffs brought an action in the

District of Idaho alleging numerous claims, including a wrongful death claim

against the United States. Idaho’s wrongful death statute provides that “[w]hen the

death of a person is caused by the wrongful act or neglect of another, his or her

heirs or personal representatives on their behalf may maintain an action for

damages against the person causing the death . . . .” Idaho Code Ann. § 5-311(1).

Robinson may only maintain a wrongful death action if she qualifies as

DiMaggio’s “heir” pursuant to the statute, and DiMaggio’s Estate may only

maintain a wrongful death action as a trustee on behalf of DiMaggio’s heirs.1 See

Farm Bureau Mut. Ins. Co. of Idaho v. Eisenman, 286 P.3d 185, 189–90 (Idaho

2012). The only question on appeal is whether Robinson meets the definition of

“heirs” provided by Idaho Code Ann. § 5-311(2)(a), which defines “heirs” as


      1
              DiMaggio’s sister Robinson is the only alleged heir. Thus, whether
the Estate can maintain a wrongful death action also depends on whether Robinson
qualifies as DiMaggio’s “heir.”
                                           2
          Case
          Case:1:15-cv-00311-BLW
                18-35206, 04/24/2019,
                                   Document
                                      ID: 11275136,
                                              50 Filed
                                                    DktEntry:
                                                       04/24/19
                                                              33-1,Page
                                                                    Page33ofof55



“[t]hose persons who would be entitled to succeed to the property of the decedent

according to the provisions of subsection (22) of section 15-1-201, Idaho Code.”

Idaho Code Ann. § 15-1-201(22) is located within Idaho’s Uniform Probate Code

and states that “‘[h]eirs’ means those persons, including the surviving spouse, who

are entitled under the statutes of intestate succession to the property of a decedent.”

      We look to the Idaho statutes of intestate succession to determine whether

Robinson is DiMaggio’s “heir.”2 Idaho’s intestate succession statute provides that

the order of intestate succession is: (1) surviving spouse; (2) issue of the decedent;

(3) parents of the decedent; (4) issue of the parents; and (5) grandparents of the

decedent. Idaho Code Ann. § 15-2-103. It is undisputed that DiMaggio has no

surviving spouse, children, or parents. Thus, DiMaggio’s sister Robinson is his

“heir” pursuant to the Idaho statutes of intestate succession.

      The district court incorrectly concluded that no heir of DiMaggio could

maintain a wrongful death action in Idaho pursuant to subsection (2)(a) because



      2
              Plaintiffs argue on appeal, for the first time, that the court should have
looked to the California statutes of intestate succession to determine whether
Robinson is DiMaggio’s “heir” because DiMaggio was a California resident at the
time of his death. Even assuming Plaintiffs did not waive this argument, the Idaho
statutes of intestate succession apply. Whitley v. Spokane & Inland Ry. Co., 132 P.
121, 123–24 (Idaho 1913), aff’d sub nom. Spokane & Inland Empire Ry. Co. v.
Whitley, 237 U.S. 487 (1915) (looking to the “laws of Idaho” to determine who
qualified as a non-resident decedent’s heirs).
                                           3
          Case
          Case:1:15-cv-00311-BLW
                18-35206, 04/24/2019,
                                   Document
                                      ID: 11275136,
                                              50 Filed
                                                    DktEntry:
                                                       04/24/19
                                                              33-1,Page
                                                                    Page44ofof55



DiMaggio is a California resident with no property in Idaho. See Idaho Code Ann.

§ 15-1-301. The Idaho Supreme Court has never suggested that the jurisdictional

requirements for probating an estate are a prerequisite for maintaining a wrongful

death action. See Whitley v. Spokane & Inland Ry. Co., 132 P. 121, 124 (Idaho

1913), aff’d sub nom. Spokane & Inland Empire Ry. Co. v. Whitley, 237 U.S. 487

(1915) (holding that a nonresident decedent’s mother qualified as decedent’s “heir”

for purposes of maintaining a wrongful death action in Idaho, even though the

Uniform Probate Code’s jurisdictional requirements were not satisfied).3

      Nebeker v. Piper Aircraft Corp., 747 P.2d 18 (Idaho 1987), does not change

our conclusion that Robinson qualifies as DiMaggio’s “heir” for purposes of

maintaining a wrongful death action. In Nebeker, the Idaho Supreme Court held



      3
              Our dissenting colleague does not explain how Idaho law can be
reconciled with her suggested statutory interpretation mandating that the Probate
Code’s jurisdictional requirements be satisfied. For over a century, Idaho has
referred to its intestate succession statutes to determine who qualifies as an heir for
purposes of a wrongful death action. Nebeker v. Piper Aircraft Corp., 747 P.2d 18,
22 (Idaho 1987). When the Idaho legislature amended its wrongful death statute to
include a statutory definition of heirs, it adopted the Probate Code’s definition of
“heir,” thereby specifying that the intestate succession statutes determine a
decedent’s heir for purposes of subsection (2)(a) of the wrongful death statute. See
id. Idaho has never indicated that the jurisdictional requirements for initiating a
probate action—such as probating an estate or administering a trust—apply to a
wrongful death action. See, e.g., Whitley, 132 P. at 124. We see no reason to
apply the Probate Code’s jurisdictional requirements because there is no probate
action here.
                                           4
        Case
        Case:1:15-cv-00311-BLW
              18-35206, 04/24/2019,
                                 Document
                                    ID: 11275136,
                                            50 Filed
                                                  DktEntry:
                                                     04/24/19
                                                            33-1,Page
                                                                  Page55ofof55



that only decedent’s surviving spouse, and not decedent’s children, could bring a

wrongful death claim because the children could not satisfy a prerequisite

condition imposed by the intestate succession statutes then in effect. 747 P.2d at

20–21. We read Nebeker as holding that if an individual has a contingent interest

in the decedent’s property, and that contingency has not been satisfied, then that

individual is not an “heir” for purposes of maintaining a wrongful death action.

Robinson qualifies as DiMaggio’s “heir” under subsection (2)(a) of the Idaho

wrongful death statute because DiMaggio has no living relatives with greater

priority under Idaho’s intestate succession statutory scheme, and there is not a

condition precedent that Robinson need satisfy before being entitled to inherit

DiMaggio’s property. Robinson and the Estate (on behalf of Robinson) may

maintain a wrongful death action.

      REVERSED AND REMANDED




                                          5
